Citation Nr: 1000037	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disability.

2.  Entitlement to service connection for a disability of the 
legs and hips, to include as secondary to a chronic low back 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression and anxiety, to 
include as secondary to a chronic low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In October 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

The Board has recharacterized the issue of entitlement to 
service connection for depression and anxiety to more broadly 
include entitlement to service connection for an acquired 
psychiatric disability, claimed as depression and anxiety, 
pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled).  This issue, however, 
does not include entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, to that extent, can 
be distinguished from the situation in Clemons.  Clemons 
concerned VA's failure to consider a claim of entitlement to 
service connection for a psychiatric disability other than 
the one specifically claimed, even though it shared the 
psychiatric symptomatology for which the Veteran was seeking 
service connection.  In the case at hand, however, VA denied 
entitlement to service connection for PTSD in the July 2005 
rating decision and, while the Veteran filed a notice of 
disagreement with this denial in September 2005 and was 
issued a statement of the case addressing this issue in March 
2006, he expressly limited his April 2006 substantive appeal 
to the claims being decided herein.  Thus, unlike Clemons, 
this is not a case in which VA has ignored the issue of 
entitlement to service connection for PTSD.  Rather, it has 
been specifically denied by the RO, and the Veteran did not 
subsequently appeal.  The Board therefore finds that it does 
not have jurisdiction over the issue of entitlement to 
service connection for PTSD.

The record reflects that the Veteran submitted additional 
evidence to the Board accompanied by a waiver of initial 
review by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic low back disability 
in service, the Veteran did not exhibit arthritis of the 
lumbar spine within one year of separation from service; and 
a chronic low back disability is not etiologically related to 
any injury or disease during the Veteran's active service.

2.  The Veteran did not exhibit symptoms of a chronic 
disability of the legs and hips in service or within one year 
of separation from service; such disability is not 
etiologically related to any injury or disease during the 
Veteran's active service, and such disability is not causally 
related to or aggravated by any service-connected disability.

3.  The Veteran did not exhibit symptoms of an acquired 
psychiatric disability in service, the Veteran did not 
exhibit a psychosis within one year of separation from 
service; an acquired psychiatric disability is not 
etiologically related to any injury or disease during the 
Veteran's active service, and an acquired psychiatric 
disability is not causally related to or aggravated by any 
service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by active service, and arthritis of the lumbar 
spine may not be presumed to have been caused or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A disability of the legs and hips was not incurred in or 
aggravated by active service, may not be presumed to have 
been caused or aggravated by active service, and was not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, a psychosis may not be presumed 
to have been caused or aggravated by active service, and an 
acquired psychiatric disability was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).
	
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in December 
2004 in which the RO advised the appellant of the evidence 
needed to substantiate his service connection claims on both 
direct and secondary bases.  The appellant was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  

Despite the inadequate notice provided to the appellant on 
the disability rating and effective date elements of his 
claims, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Because 
the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for compensation, 
any questions as to the appropriate disability evaluation or 
effective date to be assigned are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the 
Veteran's service treatment records and private treatment 
records have been obtained and associated with the claims 
folders.  VA was unable to obtain the Veteran's records from 
the Washington Department of Labor and Industries, despite 
requests made to that agency in August 2008 and September 
2008.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In the case at hand, the Veteran underwent psychiatric and 
back examinations in March 2009.  The back examination 
addressed both the chronic low back disability claim and the 
claim of service connection for a disability of the legs and 
hips.  The Board finds that these examination reports are 
considered adequate for the purpose of determining the 
service connection claims decided herein.  These reports 
reflects that the examiners reviewed the claims folder, 
including the Veteran's service treatment records.  During 
the examinations, the examiners elicited from the Veteran his 
history of complaints and symptoms and provided clinical 
findings detailing the examination results.  As will be 
discussed below, the examiners also explained the rationale 
behind the conclusions drawn through citation to medical 
principles and the facts of the Veteran's case.  For these 
reasons, the Board concludes that the QTC examination reports 
in this case provide adequate bases for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claims.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as organic diseases of the nervous system, 
arthritis, and psychoses, if such are shown to have been 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2009).  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability and not due to the natural progress of 
the nonservice-connected disease.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 
 
Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen for secondary service 
connection on the basis of the aggravation of a nonservice-
connected disorder by service-connected disability.  The 
amendment essentially codifies Allen with language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  However, 
given the possibility that these changes could potentially be 
interpreted as substantive, and because the Veteran's claim 
was pending before the regulatory change was made, the Board 
will apply the version of 38 C.F.R. § 3.310 that was in 
effect before the change, which arguably favors the claimant.

A.  Chronic Low Back Disability

The Veteran claims entitlement to service connection for a 
chronic low back disability that he essentially contends was 
incurred during service.

The Veteran's service treatment records reflect that he was 
treated for low back injuries several times during service.  
A June 1985 emergency care and treatment record reflects that 
the Veteran was found to have acute lumbar syndrome after 
seeking treatment for mild persistent back pain of two days' 
duration.  An August 1985 record assesses that the Veteran 
developed a low back strain after trying to move a heavy 
object.  A September 1985 record indicates that the Veteran 
injured his back earlier that month.  This record notes the 
Veteran's history of recurrent low back spasms and diagnosed 
low back pain with spasms.  He was given temporary profiles 
in August 1985 and September 1985.

A January 1986 record notes that the Veteran had a history of 
back trauma six months earlier, and that he reinjured the 
back one month ago.  He complained of right-sided lumbar pain 
with some radiation into the hip but no radiculopathy.  An 
impression of lumbosacral strain was noted and the Veteran 
was directed to restart back exercises.  A January 1986 
radiology report of the lumbar spine shows slight left 
convexed scoliosis and otherwise a normal lumbar spine.  A 
February 1986 record reflects that the Veteran had some back 
pain and assessed that his low back strain was resolving.  
Another February 1986 record notes the Veteran's recent 
history of lumbosacral strain and that he was requesting pain 
medicines for deployment.  He was also given a temporary 
profile in February 1986.  There is no separation examination 
or medical history report of record.

The earliest evidence of a low back injury following service 
appears in a private medical record from April 1989, which 
reflects that the Veteran was treated for an acute low back 
strain with no evidence of radiculopathy.  An August 1994 
radiology report notes straightening with an otherwise 
unremarkable lumbosacral spine series.  

Several other private treatment records, including those from 
April 1991, August 1994,  July 1995, and December 1998, 
reflect that the Veteran sought treatment for injuries that 
were characterized as acute lumbosacral muscle strains.  The 
medical records generally describe these strains as being 
related to the Veteran's work as a plumber.

A November 2001 record notes that x-ray films showed L4-5 and 
possibly L5-S1 degenerative disc disease.  

A July 2002 record describes lumbar pain due to an on the job 
injury.  The Veteran's physician also indicates that he will 
sign a claim form for the Department of Labor and Industries 
(L&I).  Another July 2002 record notes the Veteran's "long 
[history of] low back pain, work related injury several years 
ago and numerous times."  

An October 2002 private physician's letter notes that the 
Veteran has had "many previous labor and industries claims 
for low back pathology."  Records from November 2002 and 
January 2003 reflect that the Veteran was being treated for 
work-related back injuries.  

A July 2005 addendum to a May 2005 VA examination report 
diagnoses a "prolapsed nuclene palposis [sic] at L4-5 [with] 
associated severe central stenosis with [intervertebral disc 
syndrome] at L4-5 nerve root levels."

The Board finds that this evidence does not reflect that the 
Veteran was diagnosed with a chronic low back disability 
during service or that he was diagnosed with arthritis of the 
lumbar spine within one year of separation from service.

The Veteran himself has asserted that he has had low back 
pain ever since an in-service back injury in 1985.  The 
Veteran has described, both at his October 2009 personal 
hearing and in his April 2006 substantive appeal, having 
injured his back in service and then again while deployed to 
Keesler Air Force Base following Labor Day 1985.  He 
described being assigned to assist a carpenter in replacing 
roofing blown off by Hurricaine Elena. 

The Board notes that a lay person, such as the Veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and 'may provide 
sufficient support for a claim of service connection.'  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at 
hand, the Veteran is competent to testify that he injured his 
back during service and that he has experienced back pain 
ever since service.  The competency of an individual to 
testify, however, must be distinguished from the credibility 
of the testimony.

Under Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. 
Cir. 2006), the Board may not find that a claimant's report 
of in-service symptoms lacked credibility solely because 
there was no objective medical evidence corroborating those 
symptoms at the time.  However, the Board believes the 
instant case is clearly distinguishable, as the Board is not 
relying solely upon a general absence of complaints during 
service.  Rather, it is relying on numerous private medical 
records reflecting a relationship between post-service 
occupational back injuries and the Veteran's current 
degenerative changes and nerve root impingement.  For 
example, records dated in April 1991, August 1994,  July 
1995, and December 1998, reflect that the Veteran sought 
treatment for injuries that were characterized as acute 
lumbosacral muscle strains, and these strains were generally 
described as being related to the Veteran's work as a 
plumber.  A subsequent July 2002 record also describes lumbar 
pain due to an on the job injury, another July 2002 record 
notes the Veteran's "long [history of] low back pain, work 
related injury several years ago and numerous times."  
Admittedly, the evidence does include a January 2003 record 
reflecting that the Veteran reported that his "back is 
better than since 1985" following a December 2002 epidural 
injection.  However, given the numerous occasions during this 
period in which the Veteran sustained job-related injuries, 
and failed to reference any history of back problems since 
service, the Board must conclude that the greater weight of 
the evidence is against finding that he has experienced a 
continuity of symptomatology since service.

The Board has considered the May 2006 opinion from the 
Veteran's private physician states that, "[u]pon review of 
service medical records, it is clear that the chronic back 
condition suffered by [the Veteran] is more likely than not 
to have started while he was on active duty."  He also 
opined that the secondary conditions of degenerative disc 
disease, sciatica, and depression due to loss of autonomy 
were a result of his military back injuries.  

The Board has also considered a March 2009 QTC examination 
report diagnoses degenerative arthritis of the lumbar spine.  
The examiner noted the subjective factors of low back pain, 
stiffness, and limited motion.  The examiner also noted 
objective evidence that included x-ray findings of 
degenerative arthritis changes with disc height loss and 
facet hypertrophy at L4-5 and L5-S1, as well as an MRI 
demonstrating herniated lumbar disc affecting the L5 nerve 
root.  The examiner opined that although the Veteran had some 
instances of lumbar muscle strains while in the military 
service, he did not have any degenerative disc disease or 
herniated discs.  He noted that the problems with 
degenerative disc disease and herniated discs seemed to have 
stemmed from on the job injuries from 1999 through 2001, with 
a 2001 x-ray demonstrating the disc height narrowing which 
was not previously demonstrated on previous x-rays.  The 
examiner noted that the Veteran's muscle strains had actually 
resolved and that the Veteran had asked his physician for 
suggestions to prevent further injury.  The examiner noted 
that this information is all documented prior to the L&I 
claims made in 1999 through 2001.  In short, the examiner 
stated, there was no demonstrable degenerative disc problem 
until more than ten years after military service.  Therefore, 
the doctor did not feel that it is as likely as not that the 
Veteran's current degenerative disc disease originates from 
lumbar strains while serving in the military.
 
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, his 
of her knowledge and skill in analyzing the data, and his or 
her medical conclusion.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the adjudicator.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether 
a physician provides a basis for his or her medical opinion 
goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board notes that both physicians are qualified through 
education, training, or experience to provide competent 
medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. 
Nicholson, 20 Vet. App. 563 (2007).  

The Board finds, however, that the March 2009 QTC examination 
report is far more probative than the private medical 
opinion.  The QTC examiner's opinion is based on review of 
the claims folder, including the Veteran's service treatment 
records, and his opinion thoroughly discusses the Veteran's 
pertinent in-service and post-service medical history.  He 
offers a detailed explanation of the rationale for his 
opinion that incorporates both the facts of the Veteran's 
case and the pertinent medical principles. Given the QTC 
examiner's access to the claims folder and the thoroughness 
and detail of his opinion, the Board finds this opinion to be 
highly probative to determining whether service connection 
for a low back disability is warranted.

On the other hand, the Board finds the private medical 
opinion to be far less probative.  Specifically, the Board 
notes that, while the private physician states that his 
opinion is based on a review of the Veteran's service 
treatment records, and while the Veteran testified at his 
October 2009 hearing that the private physician had also 
reviewed his post-service medical records, his opinion does 
not actually discuss the contents of these records nor does 
it provide any rationale to support a conclusion that the 
Veteran's current low back disability was caused by injuries 
incurred during his military service.  In particular, the 
physician's letter does not cite to any of the facts of the 
Veteran's claim beyond that fact that he did serve in the 
military and does have a current back disability, nor does 
this opinion account for the difference in diagnosis between 
the Veteran's in-service back injuries and his current back 
disability or for his numerous documented post-service low 
back injuries.  

The Board is sympathetic to the Veteran for the difficulties 
he now experiences due to his back disability.  However, for 
the reasons discussed above, the Board must conclude that the 
preponderance of the most credible evidence is against the 
claim of entitlement to service connection for a back 
disability.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).  Accordingly, the 
claim must be denied.

B.  Pain in Legs and Hips

The Veteran has claimed entitlement to service connection for 
pain in his legs and hips, which he essentially contends 
developed secondary to his low back disability.  While this 
claim appears to be for symptoms of sciatica in the lower 
extremities, the Board will consider whether any disability 
of the legs and the hips is related to service.

The Board notes that the Veteran's service treatment records 
contain no evidence of a chronic leg or hip disability.  The 
July 1984 enlistment examination report reflects that the 
Veteran's lower extremities were clinically normal, and he 
noted no history of or current pertinent symptoms of a leg or 
hip disability on the entrance medical history report.  The 
only potentially pertinent service treatment record is a 
January 1986 record noting the Veteran's complaints of right-
sided lumbar pain with some radiation into the hip but no 
radiculopathy.  An impression of lumbosacral strain was 
noted, no hip disability was diagnosed, and the Veteran was 
directed to restart his back exercises.  Service treatment 
records reflect that the Veteran neither complained of nor 
was treated for complaints related to his hip over the next 
two years.  Post-service treatment records do not show 
neurological or arthritic complaints in the legs or hips 
within one year of the Veteran's separation from service.  

The earliest post-service evidence of symptoms of a leg or 
hip disability appears in an April 1991 private medical 
record.  This record reflects that the Veteran complained of 
back pain that radiated down the lateral aspects of both legs 
that was determined to be a "[b]ack injury, muscle strain vs 
degenerative disc."  The Board notes that numerous post-
service medical records reflect that the Veteran has been 
found to have sciatica as a result of his degenerative disc 
disease with nerve root impingement.  The March 2009 QTC 
examination report reflects that the Veteran reported that 
his "feet feel broken, legs are weak, dry feet, pain twenty-
four seven" as a result of his spine condition.  No other 
symptoms of a leg or hip disability are noted on examination.  
The QTC examination report notes a finding of sciatica but 
does not diagnose a distinct leg or hip disability.  

The Veteran's remaining medical records do not reflect that 
the Veteran has been diagnosed with a distinct leg or hip 
disability or that his sciatica is related to anything other 
than his post-service occupational injuries.  The Veteran 
himself has not contended that he experienced symptoms of a 
chronic leg or hip disability in service.  There is no 
evidence of record otherwise indicating the presence of 
sciatica or chronic leg or hip pain during or shortly 
following his separation from service.  Therefore, in the 
absence of either lay or medical evidence suggesting the 
onset of a chronic leg or hip disability in service, or 
otherwise relating a current leg or hip disability directly 
to service, the Board finds that direct service connection is 
not warranted.  Furthermore, as the Veteran has not been 
service connected for a back disability, service-connection 
on a secondary basis is barred as a matter of law.  38 C.F.R. 
§ 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

In short, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for a leg or hip disability.  The Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.



C.  Acquired Psychiatric Disability

The Veteran has also claimed entitlement to service 
connection for an acquired psychiatric disability, to include 
depression and anxiety, as secondary to his low back 
disability.  The Board notes that the Veteran's service 
treatment records contain no evidence of an acquired 
psychiatric disability.  The July 1984 enlistment examination 
report reflects that the Veteran was clinically normal 
psychiatrically, and he noted no history of or current 
pertinent symptoms indicative of a psychiatric disability on 
the entrance medical history report.  The Veteran's service 
treatment records reflect that he never complained of or was 
treated for an acquired psychiatric disability.  Post-service 
treatment records do not show evidence of a psychosis within 
one year of the Veteran's separation from service.  

With respect to the pertinent etiology opinions of record, a 
May 2006 private physician's opinion states that the 
Veteran's depression was due to his loss of autonomy 
secondary to his back injury.  A March 2009 QTC examiner's 
opinion attributes the Veteran's adjustment disorder with 
depressed and anxious mood, recurrent and chronic, to the 
stress he was experiencing surrounding his marriage and 
divorce, and later to his back pain.  A November 2009 private 
psychiatrist's opinion finds a link between the Veteran's 
long-term depression and his long-term back pain.

In the absence of any lay or medical evidence suggesting the 
onset of an acquired psychiatric disability in service, or 
otherwise relating any current acquired psychiatric 
disability directly to the Veteran's military service, direct 
service connection must be denied.

Furthermore, as with the leg and hip disability claim above, 
service connection for an acquired psychiatric disability as 
secondary to a low back disability is barred as a matter of 
law, as the Veteran has not been service connected for a back 
disability.  38 C.F.R. § 3.310(a); Sabonis, supra.
 
In short, the Board finds that the preponderance of the 
evidence is against granting entitlement to service 
connection for an acquired psychiatric disability.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a chronic low back 
disability is denied.

Entitlement to service connection for a disability of the 
legs and hips, to include as secondary to a chronic low back 
disability, is denied.

Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression and anxiety, to include as 
secondary to a chronic low back disability, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


